Citation Nr: 0938504	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran currently has bilateral sensorineural hearing 
loss, but his hearing loss pre-existed service and was not 
aggravated beyond the natural progression due to his active 
duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss which he contends is as a result of in-service noise 
exposure to tank cannons during field training exercises.  
After service, the Veteran reported that he was exposed to 
significant occupational noise exposure.  Specifically, he 
stated that he worked in noise for 10 years and he wore ear 
muffs for hearing protection.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels of above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. 38 C.F.R. § 4.85(a) (2009).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) 
(2009).  Service connection for hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a) (2009).  

Here, the legal presumption is inapplicable because the 
Veteran's hearing loss pre-existed his military service, as 
explained below.  In the absence of a presumption, in order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
gradually decreased hearing bilaterally since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1972) and initial reported symptoms 
related to hearing loss in 2004 (a 31-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing loss and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The Veteran's DD-214 confirms the Veteran was a medical 
specialist attached to an armored division in service.  In 
light of the circumstances of his service, the Board concedes 
he was exposed to in-service acoustic trauma from tanks.  The 
evidence, however, must still establish by competent medical 
evidence that his current hearing loss is related to his in-
service acoustic trauma.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

In this case, such competent medical nexus evidence is 
lacking.  Regardless, as a preexisting disorder was noted 
upon entry into service, a veteran cannot bring a claim for 
direct service connection for that disorder.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service treatment records indicate that he 
entered service with bilateral high frequency hearing loss.  
Specifically, the July 1970 pre-induction examination 
revealed normal hearing at every frequency bilaterally until 
4000 Hertz on the left and 6000 Hertz on the right.  

At these levels, the induction audiological examination 
revealed that the puretone threshold was 45 decibels on the 
left and 35 decibels on the right.  With respect to the left 
ear, this result constitutes bilateral sensorineural hearing 
loss as defined by VA benefits law.  38 C.F.R. § 3.385.  
Likewise, this result shows hearing loss in the right ear.  
Further, the examiner noted "[d]eficient hearing high 
frequency." 
  
A veteran, as here, who served during wartime service after 
December 31, 1946, is presumed to be in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, as explained above, the Veteran's entrance 
examination indicates high frequency hearing loss 
bilaterally.  Due to the clear medical evidence that the 
Veteran's condition was pre-existing, as was noted on the 
audiological induction examination, the presumption of 
soundness does not attach.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Also, as noted in Wagner:

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F.3d at 1096.

The crucial inquiry here then is whether there is medical 
evidence that the Veteran's pre-existing hearing loss was 
permanently aggravated beyond natural progression due to any 
incident of the his service, to include noise trauma.  The 
Board concludes there is not.

Aside from the induction and separation examinations, the 
Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of hearing loss.  The 
February 1972 separation examination indicated audiological 
results much improved from the induction examination, so that 
the only demonstrated abnormal hearing result was 30 at 4000 
Hertz in the left ear.  However, a notation in the medical 
records on the same date as the separation examination noted 
"return in am for audio test."  There is no evidence of any 
additional testing.  

The Veteran asserts that in reality his hearing was 
demonstrably worse at separation, so much so that he was 
initially told at the time of his separation physical that 
that his enlistment would be extended in order for surgery to 
be performed on his left ear.  However, he contends that he 
agreed to let another service member falsify his hearing test 
results so he could go home.  

The preponderance of the evidence shows no increased in 
hearing loss disability in service.  The Board finds the 
objective evidence more probative than the Veteran's 
recollections over 30 years after the events in question, 
particularly when his argument is, in essence, based on 
statements that he supported fraudulent acts, namely 
falsification of his medical records.  Such contentions 
undermine his credibility.

The Board has considered the Veteran's statements indicating 
he suffered with hearing loss since his active duty service 
over 35 years ago.  As reflected by the discussion above, the 
preponderance of the evidence is against the claim. As such, 
the benefit-of-the-doubt rule does not apply.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a March 2006 letter.  Regardless, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A.. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.
 
Moreover, the Board finds that a VA examination is not 
warranted.  Given the finding of hearing loss which pre-
existed service; the absence of in-service evidence of 
hearing loss complaints, treatment, or diagnosis; the absence 
of identified symptomatology for many years after separation; 
and the lack of competent evidence of a nexus between service 
and the appellant's claim, a remand for a VA examination 
would unduly delay resolution.  

The Board finds that the medical evidence of record is 
sufficient to make a decision on the claim.  In light of the 
foregoing, the Board does not find that a VA examination is 
necessary.  Therefore, remand for a VA examination is not 
warranted.

Thus, the available records and medical evidence have been 
obtained in order to make an adequate determinations as to 
this claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


